GRIMES, Acting Chief Judge.
Appellant was sentenced to five years imprisonment for grand theft. On appeal, the parties offer differing calculations of the presumptive range under the guidelines, but under either interpretation the sentence constituted a departure. Because the record lacks a written statement delineating the reasons for departure, we reverse appellant’s sentence. State v. Jackson, 478 So.2d 1054 (Fla.1985). On remand for resentencing, we assume that the parties will express their positions with respect to scoring so that the judge will be able to determine the proper range. Should the judge once again decide to depart, the reasons for departure must be stated in writing. Any party aggrieved by the new sentence may file a new appeal. The judgment is otherwise affirmed.
SCHEB and SCHOONOVER, JJ., concur.